Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Claim Objections
Claim 17 is objected to because of the following informalities: “a the first portion” should be “and the first portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 17  

	For the purposes of Examination on the merits, Examiner takes claim 17 to structurally require the container due to it being structurally recited in the preamble and as the body of the claim breathes life into the preamble, but to only functionally recite the carrying device, for the reasons stated above. 
With Respect to Claims 18 and 20
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,586,529 to Sanchez (Sanchez) in view of U.S. Patent #9,457,732 to Qian (Qian), U.S. Patent #10,066,659 to Osaki (Osaki), and either U.S. Patent Publication #2013/0037672 to Sanchez (Sanchez2) or U.S. Patent #10,040,399 to Manzo (Manzo).
With Respect to Claim 1

	However, Qian discloses forming a similar seat attached hanger with a pivotal hook in order to carry bags or other items, as well as using different holders in place of the hook.
	Osaki discloses forming a hook/engagement device used to hold items, the hook/engagement device including a base portion (12, 20) and a top portion (14) pivotably connected by an engagement device hinge (18), and configured to: move between an open state (2C or 2D) and a closed state (FIG. 2A/B), the base portion and the top portion being held 
	Sanchez or Manzo discloses forming a similar headrest mounted hook so as to extend beyond the side of the seat by an arm, such that the arm having a length such that the carrying device is suspended, allowed to dangle freely, and avoids contact with any object inside of the vehicle (as it is capable of this use, see also Sanchez FIG. 2 showing this use with a cap).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of Qian, to modify the Sanchez structure to secure bags, and to add the top portion and clasp structure as taught by Osaki in order to do so for the benefits disclosed by Osaki for this structure (for clarity, Examiner maintains that it would be obvious to either replace the hook of Sanchez with one designed to hold bags per Qian, or alternately to provide an additional alternate hook to allow a user to select whichever type of hook is preferred for a given purpose, particularly given the disclosure of Sanchez to replace the removable hook with hooks of different shapes/sizes). It would further have been obvious in view of the disclosure of Sanchez or Manzo to make the headrest attachment clamp (5) and/or the arm (2) of Sanchez longer so as to extend outwardly further away from the seat, in order to keep held items further from the user, to provide a greater range of motion and adjustability to the structure, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
With Respect to Claim 3  
The system of claim 1, wherein the arm (2) is straight.    
With Respect to Claim 8  

With Respect to Claim 21  
Taking the arm (2) to include the socket, post enlarged head connection disclosed and shown in the drawings (see e.g. FIGS. 1 and 6), the combination renders obvious the system of claim 1, wherein the arm comprises a first portion (2; alternately the post portion attached to the hook 1) and a second portion (the post/extension between the hook 1 and the enlarged head connector, see e.g. FIG. 6; alternately 2) connected by a connector (enlarged head portion integrally formed/attached to the hook 1 and the groove formed in 2), the connector configured to maintain connection between the first portion and the second portion when the carrying device is engaged by the engagement device (this is its purpose and so it will perform as claimed) and release connection between the first portion and the second portion when a force is applied to the first portion (it is disclosed as removable and so will release connection with appropriate force to either portion such as during an accident as disclosed).  
With Respect to Claim 22  
The system of claim 1, wherein the engagement device includes a hook (1 as modified or alternately an additional hook like that of Osaki designed to interface with the attachment structure of Sanchez per the combination) and is configured to receive the carrying device.  
With Respect to Claim 23  
The system of claim 1, further comprising the carrying device (e.g. a typical grocery bag or purse) configured to receive the container (it is Examiner’s positions that most if not all bags, such as a typical grocery bag or purse are capable of receiving a container as claimed, and so the disclosure of the combination is .  
Claims 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,158,793 to Castro (Castro) in view of U.S. Patent #9,457,732 to Qian (Qian).
With Respect to Claim 9  
	Castro discloses an apparatus for preventing spilling of a container inside a vehicle, the apparatus comprising: an engagement portion (1); an arm (17-18) having a first portion (upper portion of 18 adjacent 22) and a second portion (lower portion of 18), the first portion having a first end connected to the engagement device and a second end connected to the second portion (see e.g. FIG. 3), and a sleeve (17) coupled to the vehicle and configured to receive the second portion of the arm, the second portion of the arm configured to slide into the sleeve and the first portion being outside of the sleeve as the second portion slides into the sleeve; and also discloses that different engagement devices could be used (see e.g. other embodiments), but does not disclose that the engagement portion has a hook configured to engage a carrying device holding the container, the carrying device hanging from the hook when the hook engages the carrying device, the first portion being perpendicular to the second portion and the arm having a length such that the carrying device is suspended and avoids contact with any object inside of the vehicle.
	However, Qian discloses forming a vehicle attached holder with an engagement device (30) comprising a hook, the hook extending downwardly from a horizontal extension portion/arm (20) which removably attaches to the vehicle attached structure, the hook 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Qian, to replace the holder (1) of Castro with an elongated arm with a hook (30) at the end as taught by Qian, in order to allow a user to use the hook to hang bags or other items as taught by Qian.
	With this modification, the structure comprises an arm having a first portion (20 per Qian) and a second portion (18), the first portion having a first end (end at 25) connected to the engagement device (30) and a second end (end attaching to 18) connected to the second portion, the first portion being perpendicular to the second portion (as 20 extends horizontally and 18 extends vertically when in the use position, they are perpendicular), and the arm having a length such that the carrying device is suspended and avoids contact with any object inside of the vehicle (the length of the arm will perform as claimed in many positions with an appropriately sized carrying device).
With Respect to Claim 11  
The apparatus of claim 9, wherein the first portion of the arm is straight.  
With Respect to Claim 12  
The apparatus of claim 9, wherein the first portion of the arm is horizontally oriented and the second portion is vertically oriented.  
With Respect to Claim 14  
The apparatus of claim 9, wherein the first portion of the arm has a region (noting the bottom of the end portion beyond the opening for 25) that is curved upward.  
Claims 17- 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,158,793 to Castro (Castro) in view of U.S. Patent #9,457,732 to Qian (Qian) and either U.S. Patent Publication #2006/0283680 to Hollin (Hollin) or U.S. Patent #7,942,296 to Johnson (Johnson), either alone or also in view of U.S. Patent #10,066,659 to Osaki (Osaki).
With Respect to Claim 17  
Castro in view of Qian (see the rejection of claim 9 above for details of the combination) renders obvious a vehicle having a container located therein, the vehicle comprising: a device or a surface (vehicle floor or 14) located in an interior cabin; an engagement device (30 per Qian) having a hook configured to engage a carrying device (e.g. a bag), the carrying device hanging from the hook when the hook engages the carrying device (disclosed use of the hook); an arm (18 per Castro and 20 per Qian) having a first portion (20) and a second portion (18), the first portion having a first end connected to the engagement device and a second end connected to the second portion, the first portion being perpendicular to the second portion, and the arm having a length such that the carrying device is suspended within the interior cabin and avoids contact with any object inside the interior cabin (the length allows it to perform as claimed with an appropriately sized bag, and/or making it large enough to do so is obvious in view of Qian’s disclosure and/or constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))); and a sleeve (17) coupled to the device or surface located in the interior cabin, the sleeve configured to receive 
	However, Hollin or Johnson disclose using a carrying device (10 or 20, respectively) to hold a container (18 or bottle in the pocket 21, respectively), the carrying device being a bag with a handle suitable for hanging (i.e. a shoulder strap hangs from a user’s shoulder and so is suitable for hanging from a hook.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hollin or Johnson, to use the hanging hook of the combination to hang a carrying device holding a container (i.e. the bag and container of either reference) in the vehicle as taught by Castro in view of Qian, in order to secure the carrying device and container in position to avoid unwanted movement and/or for ease of access, and/or as a mere selection of an art appropriate bag/article to hang from the hook.
	Alternately, Osaki discloses using a similar hook structure to that of the combination to hang similar bags to those of Hollin or Johnson, providing further motivation for or evidence of the obviousness of the combination. 
With Respect to Claim 18  
The vehicle of claim 17, wherein the engagement device is configured to engage the carrying device holding the container when the second portion of the arm is slid out of the sleeve.
With Respect to Claim 25  
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,158,793 to Castro (Castro) in view of U.S. Patent #9,457,732 to Qian (Qian) in view of U.S. Patent #10,066,659 to Osaki (Osaki) and either U.S. Patent Publication #2006/0283680 to Hollin (Hollin) or U.S. Patent #7,942,296 to Johnson (Johnson).
With Respect to Claim 19  
Castro in view of Qian and either Hollin or Johnson, either alone or also in view of Osaki discloses the vehicle of claim 17, but does not disclose wherein the engagement device further includes a securing portion configured to cover the hook after the hook engages the carrying device.  
	However, Osaki discloses forming a hook/engagement device used to hold items, the hook/engagement device including a base portion (12, 20) and a top portion (14) pivotably connected by an engagement device hinge (18), and configured to: move between an open state (2C or 2D) and a closed state (FIG. 2A/B), the base portion and the top portion being held together by a clasp (latch 20a and related structure) in the closed state, the top portion and clasp serving to secure objects such as bags held by the hook in position.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of Osaki, to add a pivotal top portion and clasp as taught by Osaki to the hook (30) of the combination (or to replace the hook 30 with a hook as taught by Osaki) in order to .
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,158,793 to Castro (Castro) in view of U.S. Patent #9,457,732 to Qian (Qian) as applied to claim 9 above, and further in view of U.S. Patent #10,066,659 to Osaki (Osaki).
With Respect to Claim 15  
The apparatus of claim 9, but does not disclose wherein the engagement device further includes a securing portion configured to cover the hook after the hook engages the carrying device.
	However, Osaki discloses forming a hook/engagement device used to hold items, the hook/engagement device including a base portion (12, 20) and a top portion (14) pivotably connected by an engagement device hinge (18), and configured to: move between an open state (2C or 2D) and a closed state (FIG. 2A/B), the base portion and the top portion being held together by a clasp (latch 20a and related structure) in the closed state, the top portion and clasp serving to secure objects such as bags held by the hook in position.
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,586,529 to Sanchez (Sanchez) in view of U.S. Patent #9,457,732 to Qian (Qian), U.S. Patent #10,066,659 to Osaki (Osaki), and either U.S. Patent Publication #2013/0037672 to Sanchez (Sanchez2) or U.S. Patent #10,040,399 to Manzo (Manzo) as applied to claim 1 above, and further in view of either U.S. Patent Publication #2006/0283680 to Hollin (Hollin) or U.S. Patent #7,942,296 to Johnson (Johnson).
With Respect to Claim 23 
As an alternative to the rejection of claim 23 above using Sanchez in view of Qian, Osaki, and either Sanchez2 or Manzo alone, Hollin or Johnson discloses using a carrying device (10 or 20, respectively) to hold a container (18 or bottle in the pocket 21, respectively), the carrying device being a bag with a handle suitable for hanging (i.e. a shoulder strap hangs from a user’s shoulder and so is suitable for hanging from a hook.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hollin or Johnson, to use the hanging hook of the combination to hang a carrying device holding a container (i.e. the bag and container of either reference) in the vehicle as taught by Castro in view of Qian, in order to secure the carrying device and container in position to avoid unwanted movement and/or for ease of access, and/or as a mere selection of an art appropriate bag/article to hang from the hook.
	Alternately, Osaki discloses using a similar hook structure to that of the combination to hang similar bags to those of Hollin or Johnson, providing further motivation for or evidence of the obviousness of the combination. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,158,793 to Castro (Castro) in view of U.S. Patent #9,457,732 to Qian (Qian) as applied to claim 9 above, and further in view of and either U.S. Patent Publication #2006/0283680 to Hollin (Hollin) or U.S. Patent #7,942,296 to Johnson (Johnson), either alone or also in view of U.S. Patent #10,066,659 to Osaki (Osaki).
With Respect to Claim 24  
The apparatus of claim 9, but does not disclose further comprising the carrying device configured to receive the container and having a handle configured to couple to the hook.  
	However, Hollin or Johnson disclose using a carrying device (10 or 20, respectively) to hold a container (18 or bottle in the pocket 21, respectively), the carrying device being a bag with a handle suitable for hanging (i.e. a shoulder strap hangs from a user’s shoulder and so is suitable for hanging from a hook.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hollin or Johnson, to use the hanging hook of the combination to hang a carrying device holding a container (i.e. the bag and container of either reference) in the vehicle as taught by Castro in view of Qian, in order to secure the carrying device and container in position to avoid unwanted movement and/or for ease of access, and/or as a mere selection of an art appropriate bag/article to hang from the hook.
	Alternately, Osaki discloses using a similar hook structure to that of the combination to hang similar bags to those of Hollin or Johnson, providing further motivation for or evidence of the obviousness of the combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/               Primary Examiner, Art Unit 3734